 



EXHIBIT 10.2

         
(SAS LOGO) [y99515y9951500.gif]
  SAS Institute Inc.
SAS Circle o Box 8000
Cary, NC 27512-8000
Phone (919)-677-8000 o Fax (919) 677-8123   Institute License
Agreement Number 21446
 
        Master License Agreement     For Institute Software    

This Agreement is between SAS Institute Inc., SAS Circle, Box 8000, Cary, North
Carolina 27512-8000 (“Institute”) and

             
Abacus Direct Corp.
  1050 Walnut Street   Boulder, CO          80302    

--------------------------------------------------------------------------------

  (“Customer”).
Customer name
  Street address   City, State, Zip    



1.   License:

In exchange for paying license fees and applicable taxes arising under this
Agreement (“Agreement”), the Institute grants to the Customer a nonassignable
and nonexclusive license to use the Institute Software designated under this
Agreement (“Software”) for the initial period and for additional periods, if
renewed. All Software is the copyrighted property of the Institute and is
licensed for use with the supported operating system designated by the Customer.



2.   What the Institute will do:



  A.   The Institute will send the Software to the Customer and after the
Customer pays the license fees, the Institute will authorize the Customer to use
the Software for the full license period.     B.   The Institute will set the
license beginning date to give the Customer a free thirty (30) day trial period
for installation and testing. If a shipment delay shortens the trial period, the
Customer can call the Institute for an extension. The Customer will not owe
license fees for Software returned promptly after the trial period. The initial
license fee for Software the Customer keeps will be prorated to the anniversary
date of any associated base SAS® Software.     C.   The Institute will help the
Customer by telephone or in writing solve specific problems installing and using
the Software. The Institute does not guarantee that it will solve every such
problem or correct every bug or error.     D.   As the Software is updated, the
Institute will provide updated copies of the Software to the Customer.     E.  
The Institute warrants that it has the right to license the Software to the
Customer. The Institute warrants that the Software will substantially conform to
its current published specifications. If the Software does not substantially
conform to those specifications, the Institute will choose either to make it
conform or to refund the current license fee paid by the Customer for that
product. Distribution media will be replaced if defective upon delivery to the
Customer.         THESE WARRANTIES ARE IN LIEU OF ANY OTHER WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTIES OF
MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE.     F.   It claims of
copyright, patent, trade secret or other proprietary rights violations arise
from the Customer’s use of the most current versions of the Software provided to
the Customer, the Customer agrees to immediately notify the Institute in writing
and permit the Institute to control any resulting litigation or settlement. If
such a violation occurs and the Customer has complied with this Agreement, the
Institute will reimburse the Customer for any damages directly arising from that
violation and finally awarded against the Customer.



3.   What the Customer will do:



  A.   The Customer will pay all fees arising under this Agreement according to
the Institute’s invoices, including any applicable taxes unless Customer
provides acceptable proof of tax exemption.     B.   The Customer will use all
reasonable efforts to allow use of the Software only:



  1.   on Customer-controlled hardware authorized under this Agreement or
Customer-controlled back-up hardware to which the Software has been moved
because the authorized hardware is temporarily inoperative; and     2.   by the
Customer’s employees and any contractors or consultants performing work for the
Customer on the Customer’s premises; and     3.   by the Customer’s students, if
the Customer is a degree-granting institution.



  C.   The Customer will implement procedures to validate input accuracy, output
accuracy and correctness of results, and to establish back-up plans adequate for
the Customer’s needs.     D.   So the Customer can properly update and
distribute information needed to keep the Software functioning properly and
account for authorized hardware, the Customer will:



  1.   keep records of where workstation Software is used; and     2.  
designate installation and technical support contact(s) and other information as
specified on the applicable forms provided by the Institute; and     3.  
explain the terms of this Agreement to those affected by it.



  E.   If the Customer believes the Software is being used in violation of this
Agreement, Customer will promptly notify Institute in writing and will cooperate
in the Institute’s investigation and resolution of the situation.     F.   If
this Agreement or any Software licensed under this Agreement is cancelled or not
renewed, the Customer will discontinue use and destroy all useable copies of the
Software, in whatever form, and notify the Institute.



4.   The Customer will use the best efforts not to permit anyone having access
to the Software to:



  A.   modify, reverse engineer, or decompile the Software; or     B.   mask,
modify, or suppress any copyright notices or other proprietary rights notices,
or fail to properly label any authorized copy; or     C.   use the Software
outside the United States or Canada; or timeshare, rent, or otherwise use the
Software except as specifically permitted in this Agreement.



5.   General License Terms:



  A.   Limitations of Liability:



  1.   THE CUSTOMER AGREES THAT THE INSTITUTE’S LIABILITY TO THE CUSTOMER BASED
ON THE PARTIES’ AGREEMENT AND/OR USE OF ANY SOFTWARE PRODUCT, EXCLUDING
LIABILITY FOR COPYRIGHT, PATENT, TRADE SECRET OR OTHER PROPRIETARY RIGHTS
VIOLATIONS UNDER SECTION 2(F) OF THIS AGREEMENT, WILL NOT EXCEED THE CUSTOMER’S
CURRENT-YEAR LICENSE FEE PAID FOR THE SOFTWARE PRODUCT DIRECTLY RELATED TO THE
LIABILITY.     2.   THE CUSTOMER AGREES THAT THE INSTITUTE WILL NOT BE LIABLE
FOR ANY LOST PROFITS OR OTHER CONSEQUENTIAL DAMAGES, EVEN IF THE INSTITUTE HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.     3.   THE CUSTOMER FURTHER
AGREES THAT THE INSTITUTE WILL NOT BE LIABLE FOR ANY CLAIM OR DEMAND AGAINST THE
CUSTOMER BY ANYONE ELSE EXCEPT FOR A CLAIM OF COPYRIGHT, PATENT, TRADE SECRET OR
OTHER PROPRIETARY RIGHTS VIOLATIONS UNDER SECTION 2(F) OF THIS AGREEMENT.



  B.   THE CUSTOMER’S REMEDIES AS DESCRIBED IN SECTION 2(E) OF THIS AGREEMENT
ARE EXCLUSIVE.     C.   The Customer may make a non-supported copy of the
Software to meet its security, installation, and restart and recovery needs. If
the Customer’s recovery needs include access by a disaster recovery contractor,
that contractor’s employees shall be considered the Customer’s employees under
this Agreement, and the Customer will remain responsible for any use of the
Software in violation of this Agreement. The Customer will provide the name and
address of the disaster recovery contractor to the Institute before the Customer
delivers a copy of the Software to the disaster recovery contractor.     D.  
This Agreement is governed by the laws of the United States and of North
Carolina. If any part of this Agreement is held to be unconscionable or
otherwise invalid, that part will be omitted, but the balance will remain in
full force and effect.     E.   Any Software licensed under this agreement may
be renewed for additional periods if the Institute and the Customer agree.
License fees for any additional periods may differ. Fees for any additional
periods or for hardware changes which result in additional license fees will be
billed under the hardware’s then-current license fee schedule. The Customer can
cancel this Agreement or any Software licensed under it during any license
period for any reason. During any license period, the Institute can cancel this
Agreement or any Software licensed under it and take other action if the
Customer has not complied with this Agreement. The Institute will provide
written notice giving the Customer thirty (30) days to correct the problem
before cancelling this Agreement or any Software licensed under it.     F.  
This Agreement, its supplements, and invoices arising under it constitute the
complete and exclusive statement of the parties’ agreement about the Software,
which supercedes all prior communications relating to the subject matter of this
Agreement. Additional or conflicting terms on any current or future Customer
purchasing documents are rejected. This Agreement can be modified only in
writing signed by both parties. Both the Institute and the Customer have read
this Agreement, understand it, and accept its terms.

Accepted by:

             
SAS Institute Inc.
  Customer:        Abacus Direct Corp.

         

--------------------------------------------------------------------------------

 
 
           
By
  /s/ Dianne A. Johnson   By   /s/ Karl M. Friedman

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

  Authorized signature       Authorized signature
 
           

       Dianne A. Johnson            Karl M. Friedman

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

  Name (type or print)       Name (type or print)
 
           

  Manager, Contracts Administration       Chief Operating Officer

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

  Title       Title
 
           
On
  April 25, 1990   On   April 19, 1990

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

  Date       Date

SAS is a registered trademark of SAS Institute Inc., Cary, NC, USA. A footnote
must accompany the first use of each registered trademark or trademark and must
state that the referenced trademark is used to identify products or services of
SAS Institute, Inc.

